Citation Nr: 1411150	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension, claimed as due to lack of proper care/negligence by the Department of Veterans Affairs (VA) in providing outpatient treatment.

3.  Entitlement to service connection for residuals of a stroke, including as due to hypertension.

4.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1975.  The Veteran served in Korea from March 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2006, the RO denied, in pertinent part, the Veteran's claim for a disability rating greater than 50 percent for PTSD and claims of service connection for diabetes mellitus, including as secondary to herbicide exposure, and for residuals of a stroke, including as due to hypertension.  In May 2007, the RO denied, in pertinent part, a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension, claimed as due to a lack of proper care/negligence by VA in providing outpatient treatment ("1151 claim").

This matter was previously before the Board in October 2011.  The Board determined that in addition to seeking compensation under 38 U.S.C.A. § 1151 for hypertension, the Veteran also sought service connection for hypertension, as having existed prior to service and aggravated by service (August 2009 VA Form 9).  The Board subsequently denied an increased rating for PTSD and remanded the remaining claims on appeal for additional development.  

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA medical records.  However, the AOJ has reviewed and considered the additional evidence, as documented in the September 2012 supplemental statement of the case.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not shown to have pre-existed the Veteran's service or to be causally or etiologically related to any disease, injury, or incident in service.

2.  Hypertension is not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and is not the result of an event that was not reasonably foreseeable.

3.  Residuals of a stroke are not shown to be causally or etiologically related to any disease, injury, or incident in service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension did not pre-exist the Veteran's active duty military service and was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for VA treatment of hypertension is not established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).

3.  Residuals of a stroke were not incurred in or aggravated by the Veteran's active duty military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In regards to the claim for service connection for residuals of a stroke, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in an August 2009 letter, the RO advised the Veteran of the evidence and information necessary to substantiate that service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, that letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error in regards to that notice was cured by the readjudication of the claim in a June 2010 supplemental statement of the case.  

As to the 1151 claim for hypertension, a January 2007 letter informed him of what evidence was required to substantiate his claim for compensation under 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence. 

As to the claim for service connection for hypertension, the Board notes that the Veteran did not receive VCAA notice of how to support such a claim.  However, the Board finds that the Veteran had actual knowledge of supporting such a service connection claim.  In his August 2009 VA Form 9, the Veteran claimed that his hypertension had pre-existed his service and was aggravated by service.  Additionally, during his January 2012 hypertension VA examination, the Veteran reported that his hypertension began during active duty.  As such, the Veteran has demonstrated actual knowledge of the evidence and information necessary to substantiate that service connection claim.  Therefore, he was not prejudiced by any failure to provide notice of that information.

Finally, the Board observes with regards to the 1151 and service connection for hypertension claims, that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding those claims.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, or that the Veteran had actual knowledge of how to support his claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claims, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the AOJ also requested and associated records from Memorial Medical Center and a finding of no available records from Florida Hospital (identified by the Veteran).  Additionally, the RO requested private medical records from Fish Memorial Hospital in April 2006 and July 2006, but never received a response from that facility.  In a July 2006 letter, the RO also notified the Veteran that it had requested such records, but that it was his responsibility to ensure that VA received such records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the October 2011 Board decision, the AOJ also complied with the remand directions.  In a November 2011 letter, the AOJ requested information regarding his treatment providers.  Additionally, in January 2012, the AOJ obtained VA examinations for the current claims, which provided clear conclusions with supporting data as well as reasoned medical explanations connecting the two, with regard to each claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Legal Criteria

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), other than hypertension, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable to the claims other than hypertension.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped. VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b).

For these claims, the claimant must establish actual causation. To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable. With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA's care, treatment, or examination without the Veteran's informed consent. 38 C.F.R. § 3.361(c), (d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Hypertension Claims

The Veteran has offered multiple theories of entitlement.  He claims that his hypertension existed prior to his service enlistment in service and was subsequently permanently aggravated by service (August 2009 VA Form 9).  Alternatively, he contends that his hypertension began during his service (January 2012 hypertension VA examination).  Additionally, he contends that his hypertension developed due to a lack of proper care/negligence by VA in providing outpatient treatment.

An August 5, 1971 enlistment examination documents that the Veteran had elevated blood pressure readings.  Additionally, an August 5, 1971 Medical Evaluation report shows that the Veteran's medical examination had shown an abnormality of high blood pressure and required evaluation for a three day period.  From August 6 to August 7, 1971, the blood pressure readings ranged from 122/74 to 138/80.  On the August 5, 1971 enlistment examination report, there was also notation, dated August 9, 1971, that three days after the elevated findings were recorded the "3 day BP-WNL [within normal limits]".  

A March 1973 flight physical examination documented a blood pressure reading of 140/80 and 130/80.  In the report of medical history, the examiner noted that the Veteran had a "Transient episode of ? B.P. - on Army Entrance Exam. - Eval. Proved neg."  An October 1973 emergency room record documented a blood pressure reading of 13880.  

A May 1975 separation examination report documented a blood pressure reading of 132/80.  In the report of medical history, the examiner noted that the Veteran had an elevated blood pressure on one occasion, the entrance examination, but that subsequent examinations were within normal limits. 

Following service, in November 1975 the Veteran underwent a VA examination.  At that time, the VA examiner noted that the Veteran's history included an elevated blood pressure only on his entrance examination and that subsequent examinations were within normal limits.  At that time, the VA examiner took blood pressure readings of 128/80, 140/88 and 134/90.  The examiner noted that he had had the Veteran jump 20 times and the Veteran did not complain of chest pain or have significant dyspnea with exercise.  

Subsequent VA medical records document vacillating blood pressure readings.  For example, August 1981 and June 1984 records showed blood pressure readings of 150/100, but a July 1987 one showed a reading of 126/96.  An October 26, 1987 record documents that two weeks previously the Veteran had a blood pressure reading of 150/114, but on that day had a reading of 102/74.  The VA medical provider noted that the Veteran had blood pressure "problems in past but was controlled by low salt diet" and weight loss.  The diagnosis was rule out high blood pressure.  

An August 10, 1988 VA medical record documented a blood pressure reading of 120/90 and noted that the Veteran had increased blood pressure in the past.  A September 7, 1988 VA medical record documents a blood pressure reading of 130/98 and noted follow up on hypertension.  An October 12, 1988 one noted a reading of 110/76.  A July 17, 1991 showed 140/90.  Subsequent VA medical records, such as an April 11, 2005 one, document a diagnosis of hypertension.  

In a July 2006 statement, the Veteran's sister reported that in 1971, the Veteran's induction examination doctors and medics told him to eat bananas and go for a blood pressure evaluation.  She contends that the Veteran was diagnosed with high blood pressure at that time and that doctors and medics taught him how to temporarily lower his blood pressure.  Additionally, during the Veteran's service, his blood pressure was always high or on the high side of normal.  Furthermore, according to the Veteran, he did not receive treatment for his high blood pressure, until 1982 from a psychiatrist.  

In an August 2009 VA Form 9, the Veteran claimed that he entered the army with hypertension, had high blood pressure, but was not treated for that condition.  Additionally, he contends that it was aggravated by service.

In January 2012, the Veteran underwent a hypertension VA examination.  At that time, the VA examiner noted a diagnosis of hypertension.  During the examination, the Veteran reported that his hypertension began during active duty.  The Veteran reported that he "kept it under wraps in military...was a medic he had control of his medical record and buddies helped him."  The Veteran reported that he was young and did not want to get out.

The January 2012 VA examiner noted that VA medical records from 1987 to 1992 noted high blood pressure and that his psychiatric treatment included medication that was also an anti-hypertensive.  The VA examiner also noted that the Veteran was on a low salt diet, exercise and weight control for his blood pressure and the two highest readings in those years were during urgent care visits for acute conditions, when blood pressure would be expected to be elevated.  However, the VA examiner found that most readings were within normal limits, though there were some borderline readings.  

The VA examiner found that hypertension "is not related to active service and is not aggravated by active service...is at least as likely as not 'essential hypertension'".  The VA examiner explained that there was no diagnosis of or treatment for hypertension in service.  Rather, the elevated blood pressure readings on entrance had been felt by medical examiners to be due to lack of sleep and that indeed, readings were normal for the subsequent three day blood pressure check.  The VA examiner found no objective evidence of diagnosis of or treatment for or evaluation of hypertension prior to service.  Also, the blood pressure at separation in 1975 was essentially the same as the blood pressure readings during the three day blood pressure check in August 1971.  

Additionally, the January 2012 VA examiner found that the hypertension was "not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the Veteran with outpatient treatment since his separation in July 1975, or an event not reasonably foreseeable."  The VA examiner noted that during his VA treatment, the Veteran's blood pressure readings were variable, but normal for the most part and that the Veteran had been treated with an anti-hypertensive medication (also used of psychiatric illness).  Additionally, the Veteran had received instructions regarding diet and lifestyle management of hypertension.  The VA examiner thus found no objective evidence of uncontrolled and/or untreated and/or unnoticed hypertension in the VA outpatient clinic.

In regards to both hypertension claims, the January 2012 VA examiner provided the only medical opinion addressing the Veteran's contentions.  That VA examiner performed a physical examination of the Veteran and reviewed his medical history, to include the claims file, and specifically considered the Veteran's contentions.  Furthermore, the VA examiners discussed the evidence considered and provided an explanation as to how he reached his medical opinion on each issue.  The Board finds that the examination and opinions to be the most probative evidence in these matters as the examiner offered clear conclusions and supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the January 2012 hypertension VA examiner's opinions.

Service Connection Claim

The Board does not dispute that the Veteran has a current diagnosis of hypertension, as documented in numerous VA medical records.  However, the Board finds that the evidence does not support finding either an in-service incurrence or aggravation hypertension or a nexus between the hypertension and the in-service disease or injury.

The Board has considered entitlement to service connection for hypertension based on the Veteran's contention that he his hypertension pre-existed service and that it was aggravated by service.  To this end, in a July 2006 letter, the Veteran's sister argued that the Veteran took actions to lower his blood pressure following his enlistment examination so that he could be accepted into service.  

In general, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

As previously noted, the August 5, 1971 enlistment examination documents elevated blood pressure readings; however, subsequent readings were normal and an August 9, 1971 notation on that (August 5, 1971) examination report showed that three days later blood pressure readings were within normal limits.  As such, hypertension was not noted on the entrance examination.  This shows that the examiner thought there may have been a problem, but ruled hypertension out subsequent to additional testing.  This written record of symptoms and findings associated with the Veteran's health at the time are more credible than the statement by the Veteran's sister who relied on memories many years old.  

Additionally, the January 2012 hypertension VA examiner opined that there was no diagnosis of or treatment for hypertension in service and noted that blood pressure readings were normal three days following the enlistment examination blood pressure check.  The VA examiner also found no objective evidence that hypertension pre-existed service.
Given the above record and findings, the Board finds that the Veteran should be presumed to have been in sound condition upon his entry into service and that his hypertension did not pre-exist such service.  Furthermore, the Board notes that the Veteran's in-service blood pressure readings, including his separation examination, were consistent with the lower readings found three days after the enlistment examination.   The most credible and probative medical evidence supports such a finding.
However, even if, for the sake of argument, the Board were to find that the Veteran's hypertension had preexisted service, the January 2012 VA examiner specifically noted that the blood pressure reading at the 1975 separation examination were essentially the same as those found during the three day blood pressure check following the enlistment examination.  The examiner also found that hypertension was not aggravated by active service.
The Veteran alternatively contends that his hypertension developed in service.  However, other than the enlistment examination, service treatment records document blood pressure readings that were within normal limits, as noted by the May 1975 separation examiner.  

Furthermore, the January 2012 VA examiner specifically found that the Veteran's hypertension was not related to active service.  The VA examiner indicated that following the enlistment examination, the Veteran's blood pressure readings were normal and that at his separation examination the blood pressure readings were consistent with those following the enlistment examination.  

Additionally, a thorough review of the record reflects that there is no indication of hypertension in the Veteran's service treatment records, and that he was first diagnosed with such a disability years after his separation from service, in the 1980s (per the January 2012 VA examiner).  As such, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In conjunction with the service connection claim, the Veteran and his sister currently contend that his hypertension either existed prior to service (such that that the Veteran took actions to lower his blood pressure to allow for his enlistment) and was aggravated by service or began in service.  The Board notes that the Veteran has also alternatively claimed, in conjunction with his 1151 claim discussed below, that his hypertension began after service and was caused by his post-service VA treatment.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a specific medical condition - hypertension,  falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, the etiology of the claimed medical disorder is made in consideration of multiple factors.  The January 2012 VA examiner VA examiner considered multiple facets of the evidence in forming his opinions, and there is no indication that the Veteran or his sister has the requisite medical knowledge to make such medical opinions.  

Furthermore, to the extent that the Veteran currently contends that he has had hypertension since service and hid it from the military, the evidence of record simply does not support such a finding.  In considering the Veteran's contentions, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v.  Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The May 1975 separation examination documented normal blood pressure readings and that examiner specifically found that although the Veteran noted high blood pressure, there was only one occasion of an elevated blood pressure, the enlistment examination.  However, the examiner found that subsequent service exams were within normal limits.  Additionally, following service, the Veteran filed a claim for service connection for a psychiatric disorder, but not hypertension, though he now contends that he developed it in service.  Additionally, the November 1975 VA examiner also noted that following his enlistment the Veteran's blood pressure was within normal limits in service.  The Board further notes that the Veteran's claims regarding when his hypertension started have been inconsistent, ranging from prior to service, during service and after service (and caused by VA treatment).  The Board thus finds that the Veteran has not been credible in such reports.

Therefore, based on the competent and probative January 2012 VA examiner's examiner's opinions and the other evidence of record, the Board finds that the Veteran's claimed hypertension is not shown to be causally or etiologically related to any disease, injury, or incident of service.

1151 Claim

In regards to his claim for benefits under 38 U.S.C.A. § 1151 for hypertension, the Veteran contends his hypertension developed due to a lack of proper care/negligence by VA in providing outpatient treatment.  To the extent that the Veteran is claiming that he has an 1151 claim due to the medical treatment (or lack thereof) that he received while in service for hypertension, the Board notes that 1151 claims are only in conjunction with VA treatment.  38 U.S.C.A. § 1151.   However, as to the claim that his service caused or aggravated his hypertension, that claim is addressed above in the service connection portion of this hypertension decision.

38 U.S.C.A. § 1151 requires not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

As previously indicated, the Veteran has received treatment for numerous years from VA, but did not receive a diagnosis of hypertension until years following his discharge from service.  

There is no evidence of record to indicate that the Veteran's hypertension was actually caused by his VA treatment, such that it would be an additional disability caused by his treatment.   Although this matter has not been directly addressed by the January 2012 VA medical opinion, the Board finds that another such opinion to address this matter is unnecessary.  Regardless of whether the Veteran's hypertension was caused by VA treatment, his claim would still fail as there is no credible evidence indicating that his hypertension was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The January 2012 hypertension VA examiner provided the only medical opinion on the question of the VA care that the Veteran received for hypertension.  That VA examiner specifically found that the hypertension was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the Veteran with outpatient treatment since his separation in July 1975, or an event not reasonably foreseeable.  The VA examiner noted that VA had treated the Veteran for hypertension, his blood pressure readings were variable, but normal for the most part and that the Veteran had been treated with an anti-hypertensive medication (also used for psychiatric illness).  Additionally, the Veteran had received instructions regarding diet and lifestyle management of hypertension.  The VA examiner thus found no objective evidence of uncontrolled and/or untreated and/or unnoticed hypertension in the VA outpatient clinic.

The only evidence supportive of the Veteran's claim, is his and his sister's contention, that his post-service VA treatment caused his hypertension.  As previously noted, lay persons are competent to provide opinions on some medical issues, but not those outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; see also Woehlaert, supra.  In this regard, a determination of the quality of VA care received and whether it was etiologically related to the development of an invisible medical disorder requires specific medical knowledge.  There is no indication in the record that the Veteran or his sister has such knowledge or could provide more probative and credible medical opinion evidence than the physician that performed the January 2012 VA examination.  Indeed, as previously noted, the Veteran and his sister have repeatedly alternated their theories of when and how his hypertension began.

Thus, even if, for the sake of argument, the Board took the lay statements regarding how VA treatment caused hypertension, they do not support a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or that the hypertension was the result of an event that was not reasonably foreseeable.  The January 2012 VA examiner specifically found that such VA fault had not been evident.  Rather, the VA examiner determined that the Veteran had received treatment for his blood pressure and that there was no objective evidence of uncontrolled, untreated or unnoticed hypertension in the VA outpatient clinic.

As the preponderance of the evidence is against both the service connection claim and the claim compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claims regarding hypertension are denied.  

IV. Residuals of a Stroke

The Veteran contends that he had a stroke due to hypertension.  In a July 2010 statement, the Veteran's representative also argued that the Veteran's residuals of stroke were caused by untreated hypertension.  

The service treatment records do not document any complaints of, or treatment for, a stroke.  

The record does indicate, and the Veteran himself has argued, that his stroke occurred decades after his July 1975 separation from service.  

VA medical records generally document that the Veteran suffered a stroke in 2003.  An October 24, 2003 VA medical record showed assessments of new stroke with aphasia.  An October 30, 2003 VA discharge record documented that the Veteran had a cerebrovascular accident (CVA), with a secondary diagnosis of hypertension.  Subsequent VA medical records generally document treatment for residuals of CVA, but do not provide any opinions as to the etiology of the disorder.

In January 2012 the Veteran underwent a VA stroke examination.  The VA examiner diagnosed the Veteran with vascular disease, in 2003, thrombosis, transient ischemic attack or cerebral infarction.  

That VA examiner specifically found that stroke was not due to active service.  The VA examiner explained that service treatment records were silent for stroke or left ventricular thrombus.  Rather, the stroke's onset was 2003, 28 years after military separation.  Furthermore, the stroke was most likely due to a left ventricular thrombus, per record.  As such, there was no objective evidence that hypertension caused or aggravated his stroke.  

The Board finds that the Veteran did suffer a stroke following service and currently has residuals of that stroke.  However, there is no probative medical evidence of record supportive of finding an in-service incurrence, a nexus between the stroke and its residuals and in-service disease or injury, or that service connection due to aggravation by hypertension would be warranted.  

The Veteran has not argued that he had a stroke in service.  However, the Board notes that the service treatment records also do not document such a disorder in service, that his first diagnosis of that disorder occurred in 2003, and the January 2012 VA examiner specifically found that it was not due to service.  As such, service connection on a direct basis is not supported by the record.

Additionally, although the Veteran contends that the stroke developed secondary to hypertension, that claim also fails.  As previously discussed, the Board has found that service connection for hypertension is not warranted, and that it should not be considered a disability under the provisions of 38 U.S.C.A. § 1151.  As such, service connection cannot be granted for a stroke as secondary to a non-service-connected disability, namely hypertension.  38 C.F.R. § 3.310(a).  

Furthermore, even if the Board had found that service connection was warranted for hypertension (which the Board has not found), the January 2012 VA examiner specifically determined that the Veteran's stroke was not caused or aggravated by hypertension.  Rather, the VA examiner found that it was due to a nonservice-connected ventricular thrombus.

Given that the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The claim for service connection for residuals of a stroke is denied.  


ORDER

Service connection for hypertension is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension is denied.

Service connection for residuals of a stroke, including as secondary to hypertension, is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Certain diseases (including diabetes mellitus) associated with exposure to herbicide agents may be presumed to have been incurred in service in a Veteran who served in Vietnam during the Vietnam Era even if there is no evidence of the disease in service.  See 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2013). The Department of Defense has also identified other areas where Agent Orange/the implicated herbicides have been used. VA has extended consideration of the § 1116 presumptions to those Veterans who served in such areas where the herbicides were used.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include diabetes mellitus.  

The Veteran contends he was exposed to Agent Orange and other chemicals while he was stationed at Ft. Benning, Georgia (April 2008 VA Form 9, July 2010 Statement of Representative In Appeals Case) and that he developed diabetes mellitus as a result.   VA medical records document a current diagnosis of diabetes mellitus.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides serving in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service for a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested at the location as alleged. If the exposure is not verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).

Although the AOJ obtained confirmation that the Veteran did not serve in Vietnam, that he did not serve in Korea at a time Agent Orange was used, and that he did not serve in Ft. Drum at a time when Agent Orange was used.  It does not appear that the AOJ ever developed the Veteran's claim that he was exposed to Agent Orange at Ft. Benning.  In regards to Ft. Benning, the development does not appear to have fulfilled the requirements of the VA's updated Adjudication Procedure Manual.  Namely, VA has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, or requested them to search the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor was there a request that JSRRC research the Veteran's possible Agent Orange exposure at Ft. Benning.  A remand for such development is therefore necessary.

As this matter is being remanded, the most recent VA treatment records should be associated with the record.  The last records associated are dated in April 2012. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Gainesville VA medical center dated from April 2012 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran's description of his service in Ft. Benning, Georgia, and exposure to herbicides and all associated documents, should be forwarded to the Compensation and Pension Service, for review of the Department of Defense's (DOD) inventory of herbicide operations to determine if herbicides were used where the Veteran served, as alleged.

3.  If the DOD review does not confirm the Veteran's exposure to herbicides, all associated documents should be sent to the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate organization for verification.  If they are unable to provide such information, they should be asked to identify the Agency or Department that can provide such information and the RO should follow-up accordingly.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


